                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9          DONTE McCLELLON,                                 CASE NO. C18-0817-JCC
10                             Plaintiff,                    AMENDED ORDER
11                     v.

12          OPTIONSHOUSE,

13                             Defendant.
14

15          This matter comes before the Court sua sponte. A status conference was scheduled for
16   this case on October 16, 2018. (Dkt. No. 7). Plaintiff failed to appear, and the Court issued an
17   order to show cause why the case should not be dismissed for failure to prosecute. (Dkt. No. 24.)
18   Plaintiff has not responded to the Court’s order to show cause. Pursuant to Federal Rule of Civil
19   Procedure 41(b), the complaint is DISMISSED without prejudice.
20          DATED this 2nd day of November 2018.




                                                          A
21

22

23
                                                          John C. Coughenour
24                                                        UNITED STATES DISTRICT JUDGE
25

26


     ORDER
     C18-0817-JCC
     PAGE - 1
